Citation Nr: 0734220	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-11 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Whether there was clear and unmistakable error in rating 
decisions in October 1989, February 1990, December 1993, 
January 1997, and August 1997 by the RO, denying service 
connection or reopening the claim of service connection for 
Reiter's syndrome.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL


Veteran, W.H., and P.S. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1997 to November 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in February 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in January 2005, the Board denied an effective 
date prior to March 2, 2001, date of receipt of an 
application to reopen the claim of service connection for 
Reiter's syndrome.  At that time the claim of clear and 
unmistakable error in prior rating decisions was remanded for 
procedural development. 

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. In a decision, dated in October 1987, the Board denied 
service connection for multiple joint disability and that 
decision is final and subsumes all prior rating decisions 
addressing the matter.  

2. In a rating decision in October 1989, the RO reopened the 
claim of service connection for multiple joint disability, 
reclassified as Reiter's syndrome, but denied that claim on a 
de novo basis.  Although the veteran was notified of the 
decision, it was not appealed and became final, and the 
rating decision did not contain error of fact or law.  

3. In rating decision in February 1990, the RO denied the 
application to reopen the claim of service connection for 
multiple joint disability and although the veteran was 
notified of the decision, it was not appealed and became 
final, and the rating decision did not contain error of fact 
or law. 

4. In a rating decision in December 1993, the RO denied the 
application to reopen the claim of service connection for 
Reiter's syndrome and although the veteran was notified of 
the decision, it was not appealed and became final, and the 
rating decision did not contain error of fact or law.

5. In rating decision in January 1997, the RO denied the 
application to reopen the claim of service connection for 
Reiter's syndrome and although the veteran was notified of 
the decision, it was not appealed and became final, and the 
rating decision did not contain error of fact or law.

6. In rating decision in August 1997, the RO denied the 
application to reopen the claim of service connection for 
Reiter's syndrome.  The veteran filed a notice of 
disagreement but he did not perfect a timely appeal of the 
rating decision to the Board by filing a substantive appeal 
and that rating decision became final and did not contain an 
error of fact or law.  


CONCLUSIONS OF LAW

1. The decision, dated in October 1987, by Board, denying 
service connection for multiple joint disability is final and 
subsumes all prior rating decisions addressing the matter. 38 
U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1401-
1411 (2007). 

2. There was no clear and unmistakable error in the rating 
decision of October 1989 by the RO, denying service 
connection for Reiter's syndrome. 38 C.F.R. § 3.105 (2007).  

4. There was no clear and unmistakable error in the rating 
decision of February 1990 by the RO, denying the application 
to reopen the claim of service connection for multiple joint 
disability. 38 C.F.R. § 3.105 (2007).  

5. There was no clear and unmistakable error in the rating 
decision of December 1993 by the RO, denying the application 
to reopen the claim of service connection for Reiter's 
syndrome.  38 C.F.R. § 3.105 (2007).  

6. There was no clear and unmistakable error in the rating 
decision of January 1997 by the RO, denying the application 
to reopen the claim of service connection for Reiter's 
syndrome.  38 C.F.R. § 3.105 (2007). 

7. There was no clear and unmistakable error in the rating 
decision of January 1997 by the RO, denying the application 
to reopen the claim of service connection for Reiter's 
syndrome.  38 C.F.R. § 3.105 (2007).


Veterans Claims Assistance Act of 2000 (VCAA) - CUE Claim

The provisions of the VCAA are not applicable to a motion for 
revision on the basis of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Factual Background

In a decision, dated in October 1987, the Board denied 
service connection for multiple joint disability and that 
decision is final and subsumes all prior rating decisions 
addressing the matter.  38 U.S.C.A. §§ 7103 and 7104(a).  

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error upon request of a 
moving party at any time after the decision is made.  38 
U.S.C.A. §§ 5109A(a), 7111(a) and (c).  



A claimant is precluded from a collateral attack on a prior 
final Board decision by alleging clear and unmistakable error 
in a rating decision by the RO that was subsumed in the Board 
decision.  Rather, in such an instance, the claim of clear 
and unmistakable error must be alleged in the Board decision 
that subsumed the rating decision.  38 U.S.C.A. § 7111.  

In this case, the veteran has not alleged clear and 
unmistakable error in decision of October 1987 by the Board.  

In a rating decision in October 1989, the RO reopened the 
claim of service connection for multiple joint disability, 
reclassified as Reiter's syndrome, but denied that claim on a 
de novo basis.  

In the rating decision, the RO determined that although the 
service medical records showed a diagnosis of possible 
Reiter's syndrome, the diagnosis was not confirmed, and the 
diagnosis of Reiter'syndrome after service in July 1989 was 
unrelated to service.  The veteran was notified of the rating 
decision by the RO, but he did not appeal the adverse 
determination, and the rating decision became final by 
operation of law. 38 U.S.C. § 4005 (1988); 38 C.F.R. 
§ 3.104(a) (1989).

In rating decision in February 1990, the RO denied the 
application to reopen the claim of service connection for 
multiple joint disability and although the veteran was 
notified of the decision, it was not appealed and became 
final by operation of law.  38 U.S.C. § 4005 (1988); 38 
C.F.R. § 3.104(a) (1990).

In a rating decision in December 1993, the RO denied the 
application to reopen the claim of service connection for 
Reiter's syndrome and although the veteran was notified of 
the decision, it was not appealed and became final by 
operation of law. 38 U.S.C. § 7105 (1994); 38 C.F.R. 
§ 3.104(a) (1994).  

In rating decision in January 1997, the RO denied the 
application to reopen the claim of service connection for 
Reiter's syndrome and although the veteran was notified of 
the decision, it was not appealed and became final by 
operation of law.
38 U.S.C. § 7105 (1994); 38 C.F.R. § 3.104(a) (1997).

In rating decision in August 1997, the RO denied the 
application to reopen the claim of service connection for 
Reiter's syndrome.  The veteran filed a notice of 
disagreement but he did not perfect an appeal of the rating 
decision to the Board by timely filing a substantive appeal 
and that rating decision became final by operation of law.  
38 C.F.R. § 3.104(a) (1998).  

The veteran then filed another application to reopen the 
claim for service connection for Reiter's syndrome on March 
2, 2001.  

In a decision in January 2005, the Board decision denied an 
effective prior to March 2, 2001, for the grant of service 
connection for Reiter's syndrome. 

Clear and Unmistakable Error 

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, i.e., 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of that prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Analysis

The veteran has not specifically raised an error of law in 
the application of the statutory or regulatory provisions in 
any of the rating decisions being challenged for clear and 
unmistakable error.  The only matter raised by veteran at his 
hearing before the Board was that he had continuous joint 
pain beginning in and continuing after military service and 
that he was told during service that he had Reiter's 
syndrome.  

In the context of the claim of clear and unmistakable error 
the veteran's argument raises the question of whether the 
correct facts were before the adjudicators.

It is clear from the record that the veteran's inservice 
complaints and the tentative inservice diagnosis of Reiter's 
syndrome were considered at the time of the prior rating 
decision in October 1989.  The RO referred specifically to 
the inservice tentative diagnosis of Reiter's syndrome, but 
found that the diagnosis was not confirmed during service and 
that Reiter's syndrome, diagnosed after service, was 
unrelated to service. 

As there was evidence for and against the claim, it was 
debatable whether or not the veteran had Reiter's syndrome 
related to service.  As undebatable error is not shown, what 
remains is a disagreement on how the evidence was weighed.  
And disagreement of the weighing of evidence does not rise to 
the level of clear and unmistakable error.   Damrel, 6 Vet. 
App. 242.

As for the rating decisions in February 1990, December 1993, 
January 1997, and August 1997, the additional evidence 
consisted of VA and private medical records, dating to 1984, 
but no diagnosis of Reiter's syndrome earlier than July 1989 
as previously established and considered by the RO in its 
rating decision of October 1989. 

As the Board does not find clear and unmistakable error in 
the rating decision of October 1989, the Board also does not 
find to clear and unmistakable error in the rating decisions 
in February 1990, December 1993, January 1997, and August 
1997, in which the pertinent facts had not changed. 

For these reasons, the Board finds no error of fact or law as 
there is no showing that the correct facts were not before 
the adjudicator and no error of law in the rating decisions 
by the RO. 






ORDER

Reversal of the rating decisions by the RO in October 1989, 
February 1990, December 1993, January 1997, and August 1997 
August 1988, either denying service connection for Reiter's 
syndrome or the application to reopen the claim of service 
connection for Reiter's syndrome on grounds of clear and 
unmistakable error, is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


